DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A, 1B, 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a first trajectory” and “a second trajectory”, followed by “an intersection of a ridge line of the first trajectory” and a “an intersection of a ridge line of the second trajectory”.   
It is not clear what a “ridge line” of a trajectory is, since a trajectory is by definition a single line (the path followed by an emitted electron). Based on the figures it appears that the first and second trajectories refer to a range of trajectories of electrons emitted from an emission point, and the “ridge lines” of the trajectories appear to be the outer limits of the range of trajectories emitted from a single point.  
Also, “intersection of a ridge line” is unclear since it is not stated what the line is intersecting with.
	Claims 2-13 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP H07-105834 A).
Regarding claim 1, Honda teaches a charged particle source configured to emit charged particles, the charged particle source comprising:
An emitter (1) configured to emit charged particles from a tip end, wherein,
The tip end of the emitter has the shape of a curved surface (fig. 8),
The emitter emits the charged particles from a first position on a surface of the curved surface in a first trajectory and emits the charged particles from a second position on the surface of the curved surface in a second trajectory (i.e. the emitter emits electrons from multiple points on the surface and the electrons each have a trajectory).
Honda does not state that the first distance between a first intersection of a ridge line of the first trajectory and a center of the curved surface is equal to a second distance between an intersection of a ridge line of the second trajectory and the center of the curved surface.. However based on the current specification, figs. 3-4 and [0021-0023], this appears to be an implicit property of any emitter with the structure taught by figures 8 or 9 of Honda (i.e., “the intersection where a ridge line of the emitter needle intersects with the spherical surface is disposed at a position where the elevation angle a exceeds 90 degrees”, [0021] of current specification). Therefore the structure of Honda when acting as an electron emitter would have the property that the first distance between a first intersection of a ridge line of the first trajectory and a center of the curved surface is equal to a second distance between an intersection of a ridge line of the second trajectory and the center of the curved surface.
Regarding claim 2, Honda teaches that the tip end of the emitter has a shape of a spherical surface (Abstract).
Regarding claim 3, Honda teaches that the emitter has a shape in which the spherical surface is attached to a tip end of a needle portion, and an angle between a straight line connecting an intersection of the needle portion and the spherical surface and an optical axis of the charged particles is more than 90 degrees (figure 8, spherical surface attached to tip end of emitter with angle greater than 90 degrees).
Regarding claim 4, the equipotential surface of the emitter is determined by the tip shape, therefore the tip of Honda implicitly has the property that “an equivoltage surface formed in the vicinity of the emitter tip end is parallel to the shape of the spherical surface in a region of the emitter on a tip end side with respect to a center of the spherical surface” since this appears based on the current specification to be an implicit property of any emitter with the shape described in the current specification and in Honda.
Regarding claim 5, the electric field at the surface of the emitter is determined by the tip shape, therefore the tip of Honda implicitly has the property that “a first electric field at an intersection of an optical axis of the charged particles and the spherical surface has a first electric intensity, a second electron field at a position other than the intersection of the optical axis and the spherical surface on the spherical surface has a second electric field intensity” since this appears based on the current specification to be an implicit property of any emitter with the shape described in the current specification and in Honda.
Regarding claim 6, Honda teaches that the emitter tip has a first flat surface (1F, fig. 9) perpendicular to an optical axis of the charged particles.
Regarding claim 7, Honda teaches that the emitter tip has a plurality of second flat surfaces (1H, fig. 9) parallel to an optical axis of the charged particles.
Regarding claim 8, Honda teaches that the second flat surfaces are orthogonal to a first straight line orthogonal to the optical axis (horizontal line in fig. 9) and orthogonal to a second straight line (line into the page in fig. 9) orthogonal to each of the optical axis and the first straight line.
Regarding claim 12, Honda teaches a charged particle source according to claim 2, wherein a radius of the spherical surface is 1m or more (Abstract).
Regarding claim 13, Honda teaches a charged particle beam device (fig. 1) comprising the charged particle source of claim 1.

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a charged particle source with the structure of claim 2 wherein the needle portion has an angle of 5 degrees or less with respect to the emitter portion, or the needle portion gradually becomes thicker toward the emitter tip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881